United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3164
                                   ___________

United States of America,            *
                                     *
           Appellee,                 * Appeal from the United States
                                     * District Court for the
     v.                              * District of Nebraska.
                                     *
Jeremy Nance, also known as Frog,    *      [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                             Submitted: March 19, 2010
                                Filed: March 26, 2010
                                 ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Jeremy Nance appeals the judgment of the district court1 entered upon a jury
verdict finding him guilty of conspiring to distribute and possess with intent to
distribute 5 grams or more of a mixture or substance containing a detectable amount
of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1) and 846, and 18 U.S.C.
§ 2 (Count I), and possessing with intent to distribute cocaine base on October 25,
2008, and on November 4, 2008, in violation of 21 U.S.C. § 841(a)(1), (b)(1) and 18
U.S.C. § 2 (Counts II and III); and sentencing him to concurrent terms of 120 months

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
in prison on all three counts, and 8 years of supervised release on Count I, with
concurrent terms of 6 years of supervised release on Counts II and III. Defense
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging
the sufficiency of the evidence and the reasonableness of the sentence.

        Following de novo review, considering the facts and resolving evidentiary
conflicts in the light most favorable to the verdict, see United States v. Lewis, 593
F.3d 765, 769-70 (8th Cir. 2010), we conclude that the evidence was sufficient. The
trial included the testimony of cooperating witness Antwan Wright--as corroborated
by several law enforcement officials who conducted visual and audio surveillance--
that Wright sold Nance distribution quantities of cocaine base, once or twice every
few weeks, over several months. Wright also testified that he sold Nance an eighth
of an ounce of cocaine base on both October 25 and November 4, 2008. This
evidence was sufficient for a reasonable jury to find beyond a reasonable doubt that
Nance was guilty of the offenses charged in the indictment. See United States v.
Parker, 587 F.3d 871, 880-81 (8th Cir. 2009) (elements of conspiracy and possession-
with-intent-to-distribute offenses); United States v. Coleman, 584 F.3d 1121, 1125
(8th Cir. 2009) (reviewing court does not weigh evidence or assess witness
credibility).

      In addition, the district court did not err in sentencing Nance to 120 months in
prison, the statutory minimum applicable to Count I. See 21 U.S.C. §§ 841(b)(1)(B)
and 851; United States v. Diaz, 546 F.3d 566, 568 (8th Cir. 2008) (review of district
court’s interpretation and application of Sentencing Guidelines is de novo, and if
analysis is procedurally sound, then substantive reasonableness of sentence imposed
is considered, applying abuse-of-discretion standard; where statutorily required
minimum sentence is greater than maximum of applicable guideline range, statutorily
required minimum sentence shall be guideline sentence); United States v. Chacon, 330
F.3d 1065, 1066 (8th Cir. 2003) (limited authority for court to depart below statutory
minimum sentence).

                                         -2-
       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm, and we
grant counsel’s motion to withdraw.
                      ______________________________




                                       -3-